UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6055



SHERMAN CLAYTON MONTGOMERY,

                                              Plaintiff - Appellant,

          versus


MATTHEW G. EWEND, Neuro-Surgeon at UNC-Chapel
Hill, North Carolina,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (CA-05-673-5)


Submitted: July 20, 2006                        Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherman Clayton Montgomery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sherman Clayton Montgomery appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court. Montgomery v. Ewend, No. CA-05-673-5

(E.D.N.C. Nov. 30, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -